SEABURY, J.
This action was brought to recover brokerage commissions. The material allegations of the complaint are as follows :
“(2) That on or about the 19th day of August, 1909, the defendant employed the plaintiff to find a purchaser for the lease, furniture, and good will of the Hotel Portland, situated at Nos. 132-134 West Thirty-Seventh street, borough of Manhattan, New York City, for $16,000, and defendant agreed, in case the plaintiff found such customer, that she would pay the plaintiff a commission of 5 per cent, upon the gross amount of the sale.
“(3) That soon after the date of such employment plaintiff, in pursuance thereof, introduced to the defendant Mrs. E. Lanz as a prospective purchaser of said hotel property, and that heretofore, in consequence of said introduction of .said customer to the defendant by this plaintiff, the defendant agreed to sell and has sold said property to Mrs. E. Lanz for the sum of $13,500.”
It is clear, from a review of the two preceding paragraphs of the complaint, that the pleader has failed to plead facts showing performance of the contract of employment alleged. The complaint should therefore have been dismissed.
Judgment reversed, and complaint dismissed, with costs and without prejudice. All concur.